Citation Nr: 0421828	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-16 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from October 1968 
to May 1970 and from August 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issue 
of entitlement to a disability evaluation greater than 
10 percent for the service-connected post-traumatic stress 
disorder (PTSD).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to a disability evaluation greater than 
10 percent for his service-connected PTSD.  During the 
current appeal, and specifically by a September 1996 rating 
action, the RO awarded an increased evaluation of 30 percent 
for the veteran's service-connected PTSD, effective from 
August 1996.  


REMAND

Review of the claims folder indicates that the veteran was 
scheduled to present testimony at a personal hearing before a 
Veterans Law Judge at the RO in June 2004 but that he failed 
to report.  In statements received a couple of weeks later in 
July 2004, the veteran explained that his inability to attend 
the personal hearing was due to medical circumstances.  
Specifically, he reported that he was hospitalized at the 
time of the June 2004 personal hearing.  Consequently, the 
veteran requested a rescheduling of his personal hearing 
before a Veterans Law Judge at the RO.  Because the Board may 
not proceed with an adjudication of the veteran's appeal 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


